Citation Nr: 1129409	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-31 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, California



THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized private dental expenses incurred at a non-VA dental facility, for services rendered in June 2010.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1945 to August 1949.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 decision by the above Department of Veterans Affairs Medical Center (VAMC).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appeal is REMANDED to the VAMC via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran's representative an opportunity to present an argument as to the issue on appeal.  

Associated with the Veteran's multi-volume claims file is a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), signed by the Veteran in November 2006, appointing the California Department of Veterans Affairs (CDVA) to represent him in his claim for any and all VA benefits.  Such a document is generally located inside the right-hand flap of the most recent volume of a Veteran's VA claims file (in the present case, Volume 6).  There is no indication in the claims file that the CDVA has withdrawn its representation of the Veteran, or that the Veteran wishes to no longer be represented by that organization.  In fact, it is clear that the CDVA has been assisting the Veteran in several pending claims for VA disability compensation and pension benefits.

However, in the context of the pending medical reimbursement claim, it does not appear that the Loma Linda VAMC has been aware that the Veteran has a representative, and the VAMC has not, to date, sent the CDVA any copies of notice letters or adjudicative documents in this claim.  For instance, it does not appear that the CDVA was sent a copy of the July 2010 denial letter or the July 2010 Statement of the Case (SOC) issued by the VAMC.  The Board recognizes that the VHA Medical Appeal file created for the present reimbursement claim does not contain a copy of the VA Form 21-22.

Concerns of due process of law dictate that a Veteran's appointed representative be afforded the opportunity to review adjudicative actions and to advance evidence and/or argument on the Veteran's behalf.

In view of the foregoing, the Board finds that a remand is necessary so that the VAMC may invite the California Department of Veterans Affairs to submit a VA Form 1-646, as well as any additional argument or evidence pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the California Department of Veterans Affairs to review the Veteran's VHA Medical Appeal file and submit a VA Form 1-646, as well as any additional argument or evidence regarding the claim of entitlement to payment of, or reimbursement for, unauthorized private dental expenses incurred at a non-VA dental facility, for services rendered in June 2010.  

2.  Once a response has been received from the Veteran's representative, the case should again be reviewed by the VAMC on the basis of any additional evidence/argument.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

